Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants response, filed on 03/02/2021 is hereby acknowledged.
Claims 5-7, 9, 11-12, and 32-34 are pending.  Claims 9, 11-12 and 32-34 remain withdrawn as being drawn to nonelected subject matter.  Claims 5-7 are examined herein on the merits.
	Applicant requests clarification on the publication number for Falco et al.  The Examiner apologizes for the typographical error and the number is corrected accordingly below.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Dotson et al (USPGPUB20110203012) in view of Foley et al (US PGPUB20090070891), further, in view of Falco et al (USPGPUB20130198888, filed on 01/24/2013.
The claims are drawn to a method for introgressing a trait of interest into the genome of a plant, comprising introducing a color marker gene in close proximity to a trait locus of interest comprising providing a first plant having a trait of interest, introducing a color marker gene, breeding to a second plant wherein the second plant is a haploid inducer line, selecting haploid embryos and introducing into haploid embryos a pollen-inhibitor gene and producing a double haploid plant, and backcrossing the double haploid plant to a recurrent parent plant to introduce a trait of interest to a progeny plant wherein the progeny plant lacks the pollen inhibitor gene and the color marker gene, and a method for introducing two color marker genes comprising the same steps except substituting a second color marker gene for the pollen-inhibitor gene above, wherein one of the marker genes is introduced into a target site of a double-strand break-inducing-agent.
th paragraph under “Use of homing Endonuclease in Trait integration”).  Dotson et al further teach using a haploid inducer line (see definition of “double haploid”) wherein the crossing with a haploid inducer is a second step (see Example 9, for example).  Dotson et al also teach using a color marker as part of their invention (see claim 6, 7th paragraph under “Transient Expression of Endonucleases” and Example 1 wherein a GUS gene marker is used).
Dotson et al do not specifically teach the method of the instant claims in the precise order and arrangement as in the instant claims nor does Dotson et al teach backcrossing to lose the marker traits in progeny.
Foley et al teach a method for incorporating at least two genetic factors comprising using a haploid inducer and using the recovered diploid plant in a further germplasm improvement process (see claims 1, 2, 6, 8, 11, 13, 14) wherein the traits include sterility as well as any agronomic or industrial trait or customer appeal trait (which would include a color marker evidenced by the 8th paragraph under the Detailed Description).  Foley et al further teach stacking at least 2 genes using a haploid approach with pollen inhibitor genes (see Example 2 and Table 1, specifying barnase).
Falco et al teach introducing a trait of interest into a genomic window and using targeted recombination sites, including using markers for both positive and negative selection, wherein the progeny exhibit the trait without the marker genes after successive backcrossing 
Given the state of the art and the disclosures by Dotson et al, Foley et al, and Falco et al it would have been obvious to one of ordinary skill in the art to use the haploid approach taught by Foley et al  using both male-sterility markers and color markers taught by Foley et al as well as Falco et al in a method using genome modification using endonuclease double-strand breaks as taught by Dotson et al and Falco et al, and one of ordinary skill in the art would have been motivated to do so given that Dotson at the least suggest using both male sterility genes and GUS color markers, and that the use of haploid inducer lines as taught in their Example 9 would have required the step process as in the instant claims for gene stacking as evidenced by the steps set forth in Foley et al.  Furthermore, one of ordinary skill in the art would have been motivated to backcross to eliminate the marker genes as taught by Falco et al for an industry goal of eliminating transgenic backbone DNA as taught by Falco et al.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Applicants urge that neither Dotson nor Foley render the instant claims obvious because in both references all of the pollen is non-functional therefore a progeny plant cannot be produced via backcrossing (see pages 5-6 of Response filed on 03/02/2021).
th pargraph under the heading “Uses of Custom Endonucleases in Plant Breeding”).  And finally, Dotson et al do not teach that all of the pollen is non-functional, but rather that the endonuclease may be expressed in the pollen to disable fertilization, but also references a restorer (see Table 1, for example).  It is further noted that instant claims do not specify the plant that is used to backcross as a male or female, and therefore does not obviate the rejection of record.
Applicants urge that 10 million bases are close proximity in terms of being linked given recombination rates (see pages 5-6).
This is not persuasive because even the term 10 cM is not going to be the same physical distance from species to species, precisely because it is a recombination frequency rather than an actual physically defined window.  Furthermore, it should be noted that Dotson et al teaches this limitation and states “In this embodiment, the co-introduced marker may be part of a molecular strategy to introduce the marker at a target site” (see the paragraph immediately preceding the section “Stable Expression of Endonucleases”).
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT T PAGE/Primary Examiner, Art Unit 1663